1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
     *Alicia R. Intriago
3
     Assistant Federal Public Defender
4    California State Bar No. 320102
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     (702) 388-5819 (fax)
7    Alicia_intriago@fd.org

8    *Attorney for Petitioner Bryan Wayne Crawley

9
                           UNITED STATES DISTRICT COURT
10
                                 DISTRICT OF NEVADA
11
     BRYAN WAYNE CRAWLEY,                     Case No. 2:17-cv-02086-RFB-CWH
12
                 Petitioner,                  STIPULATION TO ALLOW
13                                            PETITIONER THE
           v.
                                              OPPORTUNITY TO FILE A
14
     BRAD CAIN, ET AL.,                       MOTION FOR LEAVE TO AMEND
15                                            THE PETITION AND TO EXTEND
                 Respondents.                 TIME FOR RESPONDENTS TO
16                                            RESPOND TO PETITION
17

18

19

20

21

22

23

24

25

26
1          Petitioner Bryan Crawley and Respondents Brad Cain, et al., (collectively the
2    “Parties”), by and through their respective counsel of record, hereby stipulate and
3    agree as follows:
4          1. Mr. Crawley filed his First Amended Petition on August 28, 2018. ECF No.
5              14. The undersigned counsel filed a notice of appearance on behalf of Mr.
6              Crawley on May 20, 2020. ECF No. 30. This action was stayed from July
7              16, 2019, through January 15, 2021. See ECF Nos. 26, 33. Currently,
8              Respondents have until June 28, 2021, to answer the First Amended
9              Petition. See ECF No. 36 (granting in part Respondents’ motion to dismiss
10             and ordering Respondents file an answer to the remaining claims in the
11             first amended petition).
12         2. The Parties stipulate to an extension of time of 30 days to permit Mr.
13             Crawley leave to file a motion for leave to file a second amended petition.
14             This stipulation should not be construed as a waiver of Respondents’ right
15             to respond to Mr. Crawley’s motion for leave to file a second amended
16             petition.
17         3. Accordingly, the Parties agree Mr. Crawley shall have until July 28, 2021,
18             to seek leave of court to file a second amended petition.
19         4. Respondents’ deadline to respond to the petition shall be extended to 45
20             days after the date on which the court decides upon the motion for leave to
21             file a second amended petition.
22         5. This is the parties’ first stipulation to extend time.
23         6. This stipulation is not made for purposes of delay but is agreed to in the
24             interests of justice.
25

26



                                                 2
1          Respectfully submitted June 28, 2021.
2

3    Rene L. Valladares                            Aaron D. Ford
     Federal Public Defender                       Nevada Attorney General
4

5    /s/ Alicia R. Intriago                        /s/ Heather D. Procter
6    Alicia R. Intriago                            Heather D. Procter
     Attorney for Petitioner                       Attorney for Respondents
7

8
                                                   IT   IS SO ORDERED:
9

10                                                 ______________________________
11                                                 RICHARD F. BOULWARE
                                                   United States District Judge
12
                                                   Dated: ________________________
                                                            June 29, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                              3
